Citation Nr: 1413368	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, include secondary to the service-connected bilateral internal derangement of the knees and degenerative joint disease of the knees.

2.  Entitlement to an initial evaluation in excess of 30 percent for internal derangement of the left knee.

3.  Entitlement to an increased rating for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.

This matter comes before the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a September 2007 rating decision, the RO denied service connection for PTSD and major depressive disorder, denied ratings in excess of 10 percent for bilateral degenerative joint disease of the knees, and denied a rating in excess of 20 percent for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh.  The Veteran perfected an appeal of those determinations.

In a December 2007 decision review officer decision, the RO granted 20 percent disability ratings for bilateral degenerative joint disease of the knees, effective February 27, 2007, the date of receipt of the claim for increased ratings.  In an August 2008 rating decision, the RO assigned a 30 percent disability rating for internal derangement of the right knee effective February 27, 2007; granted service connection for internal derangement of the left knee effective February 27, 2007; and assigned a 30 percent disability rating for internal derangement of the left knee effective February 27, 2007.  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Board recharacterized the issue regarding entitlement to service connection for an acquired psychiatric disorder and remanded the claims for further development.

In a March 2014 written brief presentation, the representative also raised a new theory of entitlement for the acquired psychiatric disorder - secondary to the alleged double knee replacement.  Therefore, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The issues of entitlement to service connection for hypertension, gastroesophageal reflux disease, sleep apnea secondary to gastroesophageal reflux disease, deep vein thrombosis secondary to the service-connected bilateral knee disorders, pulmonary embolism secondary to the service-connected bilateral knee disorders, and diabetes mellitus secondary to the following three disorders or injuries - the service-connected bilateral knee disorders, herbicide exposure at Fort Chaffee, Arkansas, and an acquired psychiatric disorder - have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a March 2014 written brief presentation, the representative noted that the Veteran had undergone a double knee replacement.  VA treatment records obtained thru June 2013 show no history of such surgery or expectation of an upcoming double knee replacement.  Additional treatment records regarding a possible double knee replacement must be obtained.

A July 2007 VA examiner indicated that due to a history of childhood abuse, the onset of major depression and generalized anxiety began in high school or earlier.  The July 2007 VA examiner diagnosed PTSD and major depressive disorder due to childhood abuse experiences.  The July 2007 VA examiner opined that it was unlikely that the Veteran has ever met the full criteria for PTSD related to military experiences.  That examiner, however, added that the appellant does show some symptoms that have probably been exacerbated by his military experiences and that it appears that his military experiences have contributed to his subjective distress though only in a minor way.  An August 2012 VA examiner noted that the claimant denied a history of childhood abuse.  That examiner opined that it is less likely than not that the Veteran has ever met the criteria for PTSD based on his military stressors and that the medical records support a diagnosis of major depressive disorder that is not related to his military service.  In light of the new theory of entitlement discussed above - secondary service connection - and the conflicting medical evidence, another VA examination is necessary.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO obtained VA treatment records pertaining to the knee disabilities and psychiatric disorder up to December 2007 and August 2008, respectively, whereas the AMC obtained all records dated from August 2012 to June 2013.  All VA records from December 2007 to August 2012 and from June 2013 to the present should be obtained.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his knee and psychiatric disorders, to include all treatment for his alleged double knee replacement, and obtain any identified records.  Regardless of the appellant's response, obtain all records from the Minneapolis VA Medical Center from December 2007 to August 2012 and from June 2013 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed acquired psychiatric disorders.  The examiner should accept the Veteran's reporting of his in-service stressors as credible.

The examiner should be asked to answer the following inquiries for all current acquired psychiatric disorders:

The examiner should clearly indicate whether there is clear and unmistakable evidence that the acquired psychiatric disorder preexisted the Veteran's active duty service.

If the examiner finds that there is clear and unmistakable evidence that the acquired psychiatric disorder preexisted the Veteran's active duty service, the medical professional should clearly indicate whether there is clear and unmistakable evidence that the acquired psychiatric disorder was not aggravated during the Veteran's active duty service, including the in-service stressor of an assault resulting in a right knee injury and the in-service stressors involving Cuban refugees.

If the examiner finds that there is not clear and unmistakable evidence that the acquired psychiatric disorder preexisted the Veteran's active duty service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the acquired psychiatric disorder had its onset in service or is otherwise related to his service, including the in-service stressor of an assault resulting in a right knee injury and the in-service stressors involving Cuban refugees.  

The examiner should opine as to whether there is a 50 percent or better probability that the acquired psychiatric disorder has been caused or aggravated (that is, permanently worsened) by the left and right knee disabilities with an incisional hernia of the right thigh beyond natural progression.  If aggravation by the right and left knee disabilities with an incisional hernia of the right thigh is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

A complete rationale for any opinion offered must be provided.

4.  Review all additional evidence regarding the bilateral knee disabilities and undertake any additional development, to include another VA examination if necessary.

5.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

